EXHIBIT 99.1 News Release News Release Magnum Hunter Provides First Quarter 2012 Company Wide Operational Update First Quarter Production of 12,600 Boepd – Up 37% From Fourth Quarter 2011 Proved Reserve Growth Of 13% From Year-End 2011 2012 Production Exit Rate Guidance Raised to 17,000 Boepd New Magnum Rich Liquids Resource Discovery Area Established FOR IMMEDIATE RELEASE - Houston, TX - (Market Wire) – April 16, 2012 – Magnum Hunter Resources Corporation (NYSE: MHR) (NYSE Amex: MHR-PrC and MHR-PrD) (the “Company” or “Magnum Hunter”) announced today an operational update on each of the Company’s three upstream unconventional resource plays for the first quarter of 2012 which include (i) the Eagle Ford Shale, (ii) the Williston Basin, and (iii) the Appalachia/Marcellus/Utica Shale. Additionally, the Company has also provided an operational update for the Company’s midstream division, Eureka Hunter Pipeline, LLC (“Eureka Hunter”). Magnum Hunter achieved an average production rate of 12,600 barrels of oil equivalent per day (“Boepd”) during the first quarter of 2012. This production rate represents a 397% increase from the first quarter 2011 production and a 37% increase from the prior quarter (fourth quarter 2011) average production number of 9,166 Boepd. This production increase is due primarily to the drilling and completion success achieved in each of the Company’s operating regions. Proved Reserves Magnum Hunter’s total proved reserves increased by 5.7 million barrels of oil equivalent (Boe), or 13%, to 50.7 million Boe (54% crude oil & ngl; 49% proved developed producing) as of March 31, 2012 as compared to 44.9 million Boe (48% crude oil & ngl; 51% proved developed producing) at December 31, 2011. This reserve growth of almost 2 million barrels per month during the first quarter of 2012 continues the trend experienced during the fourth quarter of last year. These new proved reserve additions were based upon an internal evaluation. 1 Total Proved Reserves March 31, 2012* 50.7 MMBoe 54% Oil / Liquids March 31, 2012* Reserves by Region PDNP 2% *Based on March 31, 2012 internal reserve report (SEC pricing $98.15/bbl and $3.71/mmbtu) Eagle Ford During the first quarter of 2012, Eagle Ford Hunter, Inc. (“Eagle Ford Hunter”) completed and placed on production three gross operated wells (1.26 net) and four gross non-operated (2.0 net) wells in the Eagle Ford Shale.Additionally, Eagle Ford Hunter was also in the process of fracture stimulating one gross (.45 net) operated well during the first quarter which has been subsequently placed on production in April 2012. All four wells had an initial production rate in excess of 1,325 Boepd separately in their initial one-day test period, with one of the wells testing over 2,250 Boepd. Highlights for Eagle Ford Hunter include: · The Leopard Hunter 1H was drilled and cased to a measured depth of 16,936 feet (horizontal lateral length of 6,708 feet), fraced with 25 stages and placed on production January 8, 2012.The 24 hour flowing initial production rate was 1,333 Boepd on an 18/64” choke with 1,700 psi FCP. Magnum Hunter operates the Leopard Hunter 1H and owns a 50% working interest. · The Gonzo North 2H which was drilled and cased to a measured depth of 15,827 feet (horizontal lateral length of 6,120 feet), fraced with 24 stages and placed on production February 12, 2012. The 24 hour flowing initial production rate was 1,336 Boepd on a 20/64” choke with 1,650 psi FCP. Magnum Hunter operates the Gonzo North 2H and owns a 50% working interest. · The Hawg Hunter 1H which was drilled and cased to a measured depth of 17,050 feet (horizontal lateral length of 6,214 feet), fraced with 23 stages and placed on production March 30, 2012. The 24 hour flowing initial production rate (“IP”) was 2,289 Boepd on an 18/64” choke with 2,850 psi FCP. Magnum Hunter operates the Hawg Hunter 1H and owns a 26% working interest. · The Oryx Hunter 2H which was drilled and cased to a measured depth of 16,780 feet (horizontal lateral length of 6,277 feet), fraced with 21 stages and placed on production April 3, 2012. The 24 hour flowing initial production rate was 1,545 Boepd on an 18/64” choke with 2,700 psi FCP.Magnum Hunter operates the Oryx Hunter 2H and owns a 45% working interest. 2 In addition to the Company’s operated wells, Eagle Ford Hunter also participated in four new non-operated wells with its joint venture partner, Hunt Oil Company of Dallas, Texas. These wells were recently completed and are currently flowing back after fracture stimulation treatment. These new wells were all stimulated with 15-17 stages of frac. Eagle Ford Hunter owns a 50% working interest in each of the following new wells: Well Name Choke Size Casing Pressure
